Citation Nr: 1228463	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a tumor on the vocal cords.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issues of service connection for peripheral neuropathy of the right leg, hepatitis C, and a psychiatric disorder to include PTSD have been raised by the record in September 2010 and March 2011, and in April 2011 the Veteran filed a claim to reopen service connection for syncope.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from November 1968 to November 1971, which included service in Vietnam from February 1971 to November 1971.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in October 2006, and a substantive appeal was timely received in October 2006.  In November 2009, the Board denied the issues of entitlement to service connection for syncope and tingling in the extremities.  In March 2011 the Board denied service connection for a lung disorder, claimed as coughing spasms. Therefore these issue are no longer in appellate status.  

A review of the Virtual VA paperless claims processing system includes VA medical records from 1998 to 2001 from the VA Medical Center in Jamaica Plain, MA, which are further discussed below.  Additional documents in the Virtual VA paperless claims processing system show documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In November 2009 and in March 2011 the Board remanded the issue on appeal for further development.  Additional development remains necessary in light of the VA examination in February 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a tumor of the vocal cords which was due to persistent coughing in service.  In March 2011, the Veteran stated that he had a tumor removed form his false vocal cords on December 28, 1998 at the VA hospital in Jamaica Plain, MA.  While the evidence shows that the Veteran had a biopsy of his vocal cord in December 1998, there is no evidence currently in the claims folder which shows he had polyps or tumors removed from his vocal cord nor is the pathology report of the biopsy associated with the file.  Further, a VA examination in February 2010 references a pulmonary consult in January 2005 and pulmonary function tests in March 2005 from the VA Medical Center in West Roxbury, MA, which do not appear to be in the claims folder.  Therefore there appear to be outstanding VA medical records which need to be obtained.  The record also is unclear whether there are relevant records associated with the Social Security Administration (SSA) as the Veteran in his claim received in March 2005 indicated that he applied for SSA benefits due to coughing spasms and on VA examination in July 2005 stated that he was receiving SSA benefits because of his back problems.  As the issue needs to be remanded for other development an attempt should be made to secure the SSA records.  

The pertinent evidence currently in the claims folder includes VA records from Jamaica Plain, which show that on December 28, 1998 the Veteran underwent a laryngoscopy, esophagoscopy and biopsy of the vocal cord.  While the records show that the Veteran in January 1999 reported that he had a polyp removed in December 1998 which was benign, records from February 1999 to May 1999 show that the Veteran underwent a suspension microlaryngoscopy on December 28, 1998 with a biopsy of the left false vocal cord, which showed chronic inflammation, submucosal edema with fibrosis, but no tumor.  In August 1999, August 2000, and in February 2001 VA records provided an assessment of Renke's edema and the Veteran was advised on the importance of quitting smoking.  

On VA examination in February 2012, the examiner was of the opinion that the Veteran's false vocal cords polyps are not due to service, to include coughing in service, and are as least as likely as not related to tobacco and alcohol abuse as these two medical conditions have been epidemiologically indicated as related to an increased frequency in polyps.  The VA examiner referenced a resection of a false vocal cord polyp and pathology report which was "benign and hypertrophied squamous"; however, as discussed above, a review of the current evidence of record does not include a pathology report of the December 1998 biopsy.  After the outstanding VA medical records are associated with the claims, they should be reviewed by VA examiner who conducted the VA examination in February 2012 and he should provide an addendum opinion.  Lastly, the Veteran's representative in July 2012 asserted that the Veteran contends that his service-connected diabetes mellitus aggravated his vocal cord condition.  While the VA examiner in February 2012 concluded that the Veteran's claimed condition is less likely than not proximately due to the service-connected diabetes mellitus as diabetes mellitus has not been related to any increase in frequency or as a cause of false vocal cord polyps in any scientific study, the examiner did not discuss whether diabetes mellitus could aggravate a vocal cord condition and should address this in his addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies obtain the following outstanding records: 

a.) VA treatment records from 1998 from the VA Medical Center in Jamaica Plain, MA, the VA pathology report from the vocal cord biopsy done on December 28, 1998 at the VA Medical Center in Jamaica Plain, MA, and VA medical records from January 2005 to March 2005 from the VA Medical Center in West Roxbury, MA; and  

b.) a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, obtain an addendum opinion from the VA examiner who conducted the VA examination in February 2012.  Ask the examiner to provide a copy of the December 1998 pathology report which he referenced in his February 2012 VA examination, review the records added to the claims folder since February 2012 including records associated with the Virtual VA paperless claims processing system, and answer the following questions: 

a.) Does the Veteran have residuals of a tumor which was removed from his vocal cord and any other current disability of his vocal cords?  If so, then is it at least as likely as not (probability approximately 50 percent), that the Veteran's current disability of the vocal cords is related to service, to include persistent coughing noted in the service treatment records during the Veteran's active duty service from 1968 to 1971?  

b.) If the Veteran has a current disability of his vocal cords is it at least as likely as not (a 50% or higher degree of probability) that it is aggravated by his service-connected diabetes mellitus?  

If it is found that a vocal cord disability is aggravated by the service-connected diabetes mellitus, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress of the disability, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner must provide a rationale for his opinion.  If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3. If the benefit sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



